DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 
Response to Amendment
	Applicant’s Remarks and Amendments filed 02/01/2021 are acknowledged and have been considered. 

Status of Claims
	Claims 1-20 were previously pending. Of these claims, claims 1-6 and 20 were previously withdrawn. 
	As of the Amendments filed 09/28/2020, claims 7 and 13-15 are amended. No claims are canceled or newly added. 
	Claims 7-19 are under examination. 

Drawings
	Claim 7 recites “performing, by the processor, backprojection of the endoscopic instrument and the centerline to generate a 3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline.”
	Examiner respectfully submits that the Drawings of the present application fail to show “a 3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline.” Fig. 5 appears to depict a 3D backprojected volume (506); however, since there does not appear to be a depiction of an endoscopic instrument, it is not clear how the figure includes a depiction of the backprojected endoscopic instrument and the backprojected centerline. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta et al. (US 2019/0076102 A1, hereinafter "Mistretta") in view of Higgins et al. (US 2008/0183073 A1, hereinafter "Higgins").
Regarding claim 7, Mistretta discloses: 
An image-based guidance method ("CT-guided interventions" Mistretta: [0003]), comprising:
detecting, by the processor ("one or more processors 108" Mistretta: [0033]), a region of an endoscopic instrument ("processor can back project a representation of the interventional device (e.g., image region, centerline, or one or more pixels or voxels)" Mistretta: [0092]) in two-dimensional (2D) intraoperative image data of the region of interest ("processor can generate, in real time, a sequence of 2-D or 3-D images showing the placement of the interventional device relative to the target" Mistretta: [0030]) and determining a centerline of the detected region of the endoscopic instrument ("centerline segment 406a of the interventional device in the first projection image 402a can be determined (by the one or more processors 108) based on the image region 404a" Mistretta: [0054], Fig. 4);
performing, by the processor ("one or more processors 108" Mistretta: [0033]), backprojection of the endoscopic instrument ("back projecting the interventional device from a pair of projection images onto a 3-D image of the target" Mistretta: [0064]) and the centerline ("intersection between the back projection of the centerline segment 406a and the back projection of the centerline segment 406b defines the centerline segment 410 of the interventional device within the 3-D volume space 408" Mistretta: [0056]) to generate a 3D backprojected volume including the backprojected endoscopic instrument ("interventional device when back projected into the 3-D space" Mistretta: [0011]) and the backprojected centerline (“back projecting the centerline segment 406a" Mistretta: [0055]). 
Mistretta remains silent on: 
segmenting, by a processor, a region of interest in three-dimensional (3D) image data;
determining, by the processor, a device path of the endoscopic instrument based at least in part on the 3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline and the 3D image data; and
generating, by the processor, a visualization of the device path from a starting point to a target point.
However, in a similar invention in the same field of endeavor, Higgins teaches a system and method for three-dimensional (3D) route planning and extension to assess hollow, branching organs in patients, which also includes airway-tree segmentation and centerline-analysis computations: 
segmenting, by a processor, a region of interest in three-dimensional (3D) image data ("Image segmentation methods identify image voxels that belong to the airway tree" Higgins: [0008]; [The use of 'voxel' by Higgins implies that the image is three-dimensional.]);
determining, by the processor, a device path of the endoscopic instrument ("bronchoscopic -device path planning" Higgins: [0012]; "most appropriate navigable route or routes to a target region of interest (ROI) within the organ are then identified given anatomical, endoscopic-device, or procedure-specific constraints derived from the information provided" Higgins: [0023]) based at least in part on the 3D backprojected volume including the backprojected endoscopic instrument ([As disclosed by Mistretta above]) and the backprojected centerline ([As disclosed by Mistretta above]) and the 3D image data ("3D volumetric medical images" Higgins: [0005]); and
generating, by the processor, a visualization of the device path ("a 3D visualization for viewing the original paths, ROIs, path extensions, and 3D image data. This is shown in FIG. 7" Higgins: [0131]) from a starting point to a target point ("user inputs for both the start and end points of a route" Higgins: [0015]).


	Regarding claims 8-10, the combination of Mistretta and Higgins discloses: 
The method of claim 7, as described above. 
	Regarding claim 8, Mistretta discloses: 
further comprises acquiring the 3D image data of the region of interest ("one or more processors 108 can construct a first 3-D image (depicting a 3-D volume of the anatomical region and the target at the first respiratory state)" Mistretta: [0043]), wherein the region of interest comprises at least a portion of a bronchial tree ("endoluminal applications such as CT bronchoscopy" Mistretta: [0087]; "FIGS. 9A and 9B show lung images with different respiratory states" Mistretta: [0020], Fig. 9).
Regarding claim 9, Mistretta discloses: 
further comprises acquiring the 2D intraoperative image data of the region of interest during a medical procedure ("processor can generate, in real time, a sequence of 2-D or 3-D images showing the placement of the interventional device relative to the target as the operator makes adjustments to the interventional device position" Mistretta: [0030]; [Mistretta discloses acquiring a sequence of 2-D images (representing 2D image data); since Mistretta discloses that the images show placement of the 
Regarding claim 10, Mistretta discloses: 
wherein acquiring the 2D intraoperative image data comprises acquiring one or more 2D fluoroscopic images ("CT fluoroscopy that generates a sequence of 2-D CT images" Mistretta: [0041]).

	Regarding claims 11-12, the combination of Mistretta and Higgins discloses:
The method of claim 7, as described above. 
	Regarding claims 11-12, Mistretta remains silent on: 
further comprises determining a centerline of the segmented region of interest;
further comprises identifying, via a user interface, the starting point and the target point of the endoscopic instrument in the segmented region of interest.
However, in a similar invention in the same field of endeavor, Higgins teaches a system and method for three-dimensional (3D) route planning and extension to assess hollow, branching organs in patients, which also includes airway-tree segmentation and centerline-analysis computations: 
further comprises determining a centerline of the segmented region of interest ("extracting centerlines of branching anatomical structures from 3D medical images" Higgins: [0011]);
further comprises identifying, via a user interface, the starting point and the target point ("user inputs for both the start and end points of a route" Higgins: [0015]) of the endoscopic instrument in the segmented region of interest ("segmentation of the branching organ through with the endoscopic device will navigate" Higgins: [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the methods and apparatus for 3D route planning through hollow organs as . 

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta in view of Higgins, further in view of Jones et al. (Notice of References Cited Non-Patent Documents Item V, hereinafter "Jones").
Regarding claim 13, the combination of Mistretta and Higgins discloses: 
The method of claim 7, as described above, 
wherein determining, by the processor, the device path of the endoscopic instrument ("bronchoscopic -device path planning" Higgins: [0012]) based at least in part on the 3D backprojected volume including the backprojected endoscopic instrument ("back projecting the interventional device from a pair of projection images onto a 3-D image of the target" Mistretta: [0064]) and the backprojected centerline ("back projecting the centerline segment 406a" Mistretta: [0055]) and the 3D image data ("3D volumetric medical images" Higgins: [0005]) comprises:
determining one or more segment groupings ("Image segmentation methods identify image voxels that belong to the airway tree" Higgins: [0008]), wherein each segment grouping comprises a set of one or more segments that directionally connect a main segment of the segmented region of interest to a most distal segment of the segmented region of interest ("Starting at FIG. 11A, the viewing location is in the main carina. … Continuing down the right upper lobe bronchus in FIG. 11E, the trifurcation into the anterior, posterior, and apical segments is seen in the distance. ... In FIG. 11H, the route destination and ROI are nearly reached." Higgins: [0137]; [Thus, Figs. 11A-11H show segment groupings with a set of 
determining one or more penalty function values ("Find the route that is closest to the ROI and also satisfies device, procedural, and anatomical constraints. Find the routes contained within T that are navigable for a particular device" Higgins: [0064]) for the one or more segment groupings,
selecting at least one of the one or more segment groupings with a smallest penalty function value ("satisfy constraints related to the physical characteristics of the endoscopic device used" Higgins: [0072]), wherein the selected segment grouping forms at least a portion of the device path ("procedure to determine candidate constraint-satisfying route destinations" Higgins: [0082]).
The combination of Mistretta and Higgins remains silent on: 
wherein the one or more penalty function values are based on shortest distances between a centerline of a segment of the segmented region of interest and the backprojected centerline.
However, in a similar study in the same field of endeavor, Jones teaches a survey of techniques and applications regarding 3D distance fields, which includes applications relating to endoscopy ("Distance Acceleration in Endoscopy" Jones: Pg. 594) and navigation through anatomical tree-like structures (“goal is navigation in a tree structure, the path can be represented by a tree structure of simple segments" Jones: Pg. 592): 
wherein the one or more penalty function values are based on shortest distances ("distance function as the function that yields the distance from a point p to the closest point" Jones: Pg. 582) between a centerline of a segment (as disclosed by Higgins) of the segmented region of interest and the backprojected centerline (as disclosed by Mistretta).
	Although this combination does not explicitly recite a penalty function, Higgins discloses "requiring that candidate routes satisfy constraints related to the physical characteristics of the endoscopic device used, the procedure to be performed, and the anatomy" (Higgins: [0072]). The 
	The distance function, as taught by Jones, could then be applied to assigning penalty function values (‘constraints’ disclosed by Higgins) based on the distance between a centerline of a segment (as disclosed by Higgins) and a backprojected centerline (as disclosed by Mistretta). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the techniques and applications of 3D distance fields as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because it provides an "algorithm for computation of a shortest distance to a set of objects" (Jones: Pg. 583). 

	Regarding claims 14-15, the combination of Mistretta, Higgins, and Jones discloses: 
The method of claim 13, as described above. 
	The combination of Mistretta and Higgins remains silent on: 
wherein determining the one or more penalty function values comprises determining a normalized sum of the shortest distances;
wherein determine the one or more penalty function values further comprises calculating a magnitude of a deformation field to be applied to the one or more segment groupings to contain the endoscopic instrument.
However, in a similar study in the same field of endeavor, Jones teaches a survey of techniques and applications regarding 3D distance fields, which includes applications relating to endoscopy 
wherein determining the one or more penalty function values comprises determining a normalized sum of the shortest distances ("approximate a normal at each vertex and edge" Jones: Pg. 584; "use the angle weighted normal as their choice of pseudonormal. To compute the angle weighted normal at a vertex, one sums the normals of the incident faces, weighting each normal with the angle between the two legs that are incident to the vertex. This is illustrated in Fig. 3.");
wherein determine the one or more penalty function values further comprises calculating a magnitude of a deformation field ("level set method (LSM) is a technique for tracking deforming interfaces" Jones: Pg. 595; "distance fields have been used both in the context of rigid and deformable body simulations" Jones: Pg. 595) to be applied to the one or more segment groupings to contain the endoscopic instrument.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the techniques and applications of 3D distance fields as taught by Jones. One of ordinary skill in the art would have been motivated to make this modification because it provides an "algorithm for computation of a shortest distance to a set of objects" (Jones: Pg. 583). 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mistretta in view of Higgins, further in view of Koyrakh et al. (US 2018/0116722 A1, hereinafter "Koyrakh").

Regarding claim 16, the combination of Mistretta and Higgins discloses: 

The combination of Mistretta and Higgins remains silent on: 
further comprises acquiring electromagnetic (EM) tracked 3D positions of a tip of the endoscopic instrument corresponding to a sequence of the intraoperative 2D image data at different time points.
However, in a similar invention in the same field of endeavor, Koyrakh teaches a system and method for generating a map for identifying a location and/or orientation of an electromagnetic (EM) sensor, where the electromagnetic navigation (EMN) system can be coupled with a bronchoscope that captures images of the luminal network of the lung: 
further comprises acquiring electromagnetic (EM) tracked 3D positions of a tip of the endoscopic instrument corresponding to a sequence of the intraoperative 2D image data at different time points.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for electromagnetic navigation as taught by Koyrakh. One of ordinary skill in the art would have been motivated to make this modification because "Electromagnetic navigation (EMN) has helped expand medical imaging, diagnosis, prognosis, and treatment capabilities by enabling a location and/or an orientation of a medical device and/or of a target of interest to be accurately determined within a patient's body" (Koyrakh: [0002]). 


Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mistretta and Higgins in view of Koyrakh, further in view of Shachar (US 2005/0096589 A1, hereinafter "Shachar").

Regarding claim 17, the combination of Mistretta, Higgins, and Koyrakh discloses: 
The method of claim 16, as described above, 

selecting an image from the sequence of the intraoperative 2D image data ("processor can generate, in real time, a sequence of 2-D or 3-D images showing the placement of the interventional device relative to the target" Mistretta: [0030]) that corresponds to a backprojected endoscopic instrument tip with a smallest distance ("distance relating the interventional device and the target device" Mistretta: [0006]; [In this scenario, the interventional device is the EM tracked 3D position, and the target device is the backprojected endoscopic instrument.]) to a corresponding EM tracked 3D position (“identifying a location and/or an orientation” Koyrakh: [0001]). 
The combination of Mistretta, Higgins, and Koyrakh remains silent on: 
translating the EM tracked 3D positions into a curve representation; and
updating the curve representation to minimize a difference between the curve representation and a backprojected plane of the endoscopic instrument derived from the selected image, wherein the updated curve representation forms at least a portion of the device path.
However, in a similar invention in the same field of endeavor, Shachar teaches systems and techniques for guiding steering and advancing invasive medical devices such as catheter and catheter-type devices in a patient: 
translating the EM tracked 3D positions ("computation module 922 translates the position data" Shachar: [0063]) into a curve representation ("FIG. 2L illustrates a "C" curve representation of Actual Position (AP) of the catheter tip" Shachar: [0038], Fig. 2L); and
updated on a real-time basis with the AP data" Shachar: [0111]) to minimize a difference between the curve representation ("FIG. 2L illustrates a "C" curve representation of Actual Position (AP) of the catheter tip and the Desired Position (DP)" Shachar: [0038], Fig. 2L) and a backprojected plane of the endoscopic instrument derived from the selected image ([as disclosed by Mistretta])), wherein the updated curve representation forms at least a portion of the device path ("tip 377 to be accurately steered through a torturous path" Shachar: [0088]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for catheter guidance and control as taught by Shachar. One of ordinary skill in the art would have been motivated to make this modification because "there is a substantial and unsatisfied need for an apparatus and method for guiding, steering, advancing and locating the position of invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of X-rays or other ionizing-type radiation" (Shachar: [0006]). 

	Regarding claim 18, the combination of Mistretta, Higgins, Koyrakh, and Shachar discloses: 
The method of claim 17, as described above. 
	The combination of Mistretta, Higgins, and Shachar remains silent on: 
wherein translating the EM tracked 3D positions into the curve representation comprises translating the EM tracked 3D positions into a basis spline.
However, in a similar invention in the same field of endeavor, Koyrakh teaches a system and method for generating a map for identifying a location and/or orientation of an electromagnetic (EM) 
wherein translating the EM tracked 3D positions (“identifying a location and/or an orientation” Koyrakh: [0001]) into the curve representation comprises translating the EM tracked 3D positions into a basis spline ("curve 325 is generated by B-spline interpolation" Koyrakh: [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for electromagnetic navigation as taught by Koyrakh. One of ordinary skill in the art would have been motivated to make this modification because "Electromagnetic navigation (EMN) has helped expand medical imaging, diagnosis, prognosis, and treatment capabilities by enabling a location and/or an orientation of a medical device and/or of a target of interest to be accurately determined within a patient's body" (Koyrakh: [0002]). 

	Regarding claim 19, the combination of Mistretta, Higgins, Koyrakh, and Shachar discloses: 
The method of claim 17, as described above. 
	The combination of Mistretta, Higgins, and Koyrakh remains silent on: 
wherein updating the curve representation comprises modifying supporting points of the curve representation to satisfy an objective function.
However, in a similar invention in the same field of endeavor, Shachar teaches systems and techniques for guiding steering and advancing invasive medical devices such as catheter and catheter-type devices in a patient: 
wherein updating the curve representation ("three-dimensional actual tip position (AP) 981 is continuously updated on a real-time basis with the AP data" Shachar: [0111]) comprises modifying supporting points of the curve representation to satisfy an objective function (“allows the position and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the systems and methods for low dose CT fluoroscopy disclosed by Mistretta, by including the system and method for catheter guidance and control as taught by Shachar. One of ordinary skill in the art would have been motivated to make this modification because "there is a substantial and unsatisfied need for an apparatus and method for guiding, steering, advancing and locating the position of invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of X-rays or other ionizing-type radiation" (Shachar: [0006]). 

Response to Arguments
Applicant’s arguments, filed 02/01/2021, with respect to the rejection of claim 7 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Mistretta in view of Higgins. 

Applicant traverses the rejection of claim 7, and submits that the anticipation rejection is not valid because no single document discloses each and every element of the claim, and the elements disclosed in the single document are not arranged in the manner recited by the claim. 

In response, Examiner respectfully agrees that all of the elements of claim 7 are not disclosed by the previously applied primary reference (Vertikov), and withdraws this rejection. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Mistretta in view of Higgins. 

	Applicant submits that the previously applied primary reference (Vertikov) fails to discloses at least detecting, by the processor, a region of an endoscopic instrument in two-dimensional (2D) intraoperative image data of the region of interest and determining a centerline of the detected region of the endoscopic instrument; performing, by the processor, backprojection of the endoscopic instrument and the centerline to generate a 3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline; determining, by the processor, a device path of the endoscopic instrument based at least in part on the 3D backprojected volume including the backprojected endoscopic instrument and the backprojected centerline and the 3D image data; and generating, by the processor, a visualization of the device path from a starting point to a target point.
	Applicant addresses each of the above limitations of claim 7 individually, and provides reasoning as to why Vertikov fails to disclose each of these limitations. 
	
In response, Examiner respectfully agrees with Applicant and finds these arguments to be persuasive. Accordingly, the rejection of claim 7 over Vertikov has been withdrawn. 
However, claim 7 is presently rejected under 35 U.S.C. 103 over Mistretta in view of Higgins. Each and every limitation of independent claim 7 is addressed individually above in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Regarding dependent claims 8-13 and 16, Applicant submits that these claims ultimately depend on independent claim 7, and further submits that it is axiomatic that any dependent claim which depends from an allowable base claim is also allowable. 

In response, Examiner respectfully submits that although the previous rejection of independent claim 7 has been withdrawn, this claim is still rejected in light of the new grounds of rejection. Therefore, claim 7, as well as dependent claims 8-13 and 16, are not allowable. 

Regarding claim 13, Applicant submits that Vertikov fails to disclose at least determining one or more penalty function values for the one or more segment groupings, wherein the one or more penalty function values are based on shortest distances between a centerline of a segment of the segmented region of interest and the backprojected centerline. Applicant further submits that Reynisson does not disclose a backprojected centerline of the endoscopic instrument in a backprojected volume as 
Applicant submits that for these reasons, neither Vertikov nor Reynisson, alone or in combination, discloses, teaches, or suggests the elements and features of claim 13. 

In response, Examiner respectfully agrees that all of the elements of claim 13 are not disclosed by the combination of Vertikov and Reynisson, and withdraws the rejection of claim 13 using this combination of prior art. 
However, claim 13 is presently rejected under 35 U.S.C. 103 over Mistretta in view of Higgins, further in view of Jones. Each and every limitation of independent claim 13 is addressed individually above in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Regarding dependent claims 14-15, Applicant submits that these claims ultimately depend on independent claim 7, and further submits that it is axiomatic that any dependent claim which depends from an allowable base claim is also allowable. 

In response, Examiner respectfully submits that although the previous rejection of independent claim 7 has been withdrawn, this claim is still rejected in light of the new grounds of rejection. Therefore, claim 7, as well as dependent claims 14-15, are not allowable. 

Regarding claim 14, Applicant submits that the asserted combination of Vertikov and Reynisson fails to teach or suggest at least determining a normalized sum of the shortest distances. 
Regarding claim 15, Applicant submits that the asserted combination of Vertikov and Reynisson fails to teach or suggest at least calculating a magnitude of a deformation field to be applied to the one or more segment groupings to contain the endoscopic instrument. 
Applicant submits that neither Vertikov nor Reynisson, alone or in combination, discloses, teaches, or suggests all of the elements and features of these claims. 


However, claims 14-15 are presently rejected under 35 U.S.C. 103 over Mistretta in view of Higgins, further in view of Jones. Each and every limitation of claims 13-14 is addressed individually above in the 35 U.S.C. 103 rejection section of the present Office Action. 

	Regarding dependent claims 17-19, Applicant submits that these claims ultimately depend on independent claim 7, and further submits that it is axiomatic that any dependent claim which depends from an allowable base claim is also allowable. 

In response, Examiner respectfully submits that although the previous rejection of independent claim 7 has been withdrawn, this claim is still rejected in light of the new grounds of rejection. Therefore, claim 7, as well as dependent claims 17-19, are not allowable. Each and every limitation of claims 17-19 is addressed individually above in the 35 U.S.C. 103 rejection section of the present Office Action.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793